court's actions pursuant to its inherent authority are reviewed for abuse of
                  discretion).
                                 Second, Kozlowski argues that his• guilty plea was not
                  knowing or voluntary. He asserts that he could not comprehend the
                  proceedings because of the lack of a note-taker, the court failed to canvas
                  him regarding his veteran status, and he was medicated at the time of his
                  plea. Generally, challenges to the validity of a guilty plea must be raised
                  in the district court in the first instance by either filing a motion to
                  withdraw the guilty plea or commencing a timely post-conviction
                  proceeding pursuant to NRS chapter 34.       Bryant v. State, 102 Nev. 268,
                  272, 721 P.2d 364, 367-68 (1986), limited by Smith v. State, 110 Nev. 1009,
                  1010 n.1, 879 P.2d 60, 61 n.1 (1994), see also O'Guinn v. State, 118 Nev.
849, 851-52, 59 P.3d 488, 489-90 (2002). Because the record does not
                  indicate that Kozlowski challenged the validity of his guilty plea on this
                  basis in the district court, his claim is not appropriate for review on direct
                  appeal from the judgment of conviction, and, therefore, we need not
                  address it. Bryant, 102 Nev. at 272, 721 P.2d at 368.
                                 Third, Kozlowski contends that the district court erred in
                  denying his motion to suppress his blood sample and motion to produce his
                  blood sample, or in the alternative, dismiss based on the destruction of the
                  sample. We decline to consider the merits of Kozlowski's contention
                  because he waived his claim when he entered the guilty plea. Generally,
                  the entry of a guilty plea waives any right to appeal from events occurring
                  prior to the entry of the plea. See Webb v. State, 91 Nev. 469, 538 P.2d 164
                  (1975) ("`[A] guilty plea represents a break in the chain of events which
                  has preceded it in the criminal process. . . . [A defendant] may not
                  thereafter raise independent claims relating to the deprivation of

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 19474    ea
                constitutional rights that occurred prior to the entry of the guilty plea."
                (first alteration in original) (quoting Tollett v. Henderson, 411 U.S. 258,
                267 (1973))). NRS 174.035(3) permits, with the consent of the district
                court and the district attorney, a defendant pleading guilty to reserve in
                writing the right to appeal an adverse determination on a specified
                pretrial motion. However, Kozlowski does not assert, and the record does
                not indicate, that he preserved the right to appeal these issues prior to
                pleading guilty.
                            Having considered Kozlowski's contentions and concluded that
                they lack merit, we
                            ORDER the judgment of conviction AFFIRMED.




                                                               Piaeu
                                                   Pickering


                                                                                  J.
                                                    .C241)I
                                                    n....nna,2411Strialmr
                                                   ParraguiTTe
                                                       '}A
                                                         .



                                                      At+                         J.
                                                   Saitta


                cc: Hon. Michael P. Gibbons, District Judge
                     Jamie C. Henry
                     Attorney General/Carson City
                     Douglas County District Attorney/Minden
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A